DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0234272 (hereinafter referred to as Sarma).
Sarma, in [0013]-[0021], [0062]-[0083], discloses a photoresist composition (radiation-sensitive) that includes a nanoparticle in its composition wherein the core of the .  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-18, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Application Publication No. 2020/0272051 (hereinafter referred to as Chih Ho).
Chih Ho, in [0020]-[0027], discloses a process that includes coating a substrate surface with a photoresist (radiation-sensitive composition) to form a photoresist layer, exposing the photoresist layer to EUV radiation through a photomask, subjecting the exposed photoresist layer to development to for a photoresist pattern on the substrate.  Chih Ho, in [0046]-[0047], discloses that the photoresist composition includes  a metal containing nanoparticles that is complexed with at least two organic ligands (organometallic nanoparticle), and that the ligands are derived from acid and the acids (compound) can include carboxylic acid and methacrylic acid and/or sulfonic acid i.e., pKa of one of the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 10, 2022.